Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any               Mar 13 2013, 8:44 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                              GREGORY F. ZOELLER
Oldenburg, Indiana                              Attorney General of Indiana

RUTH JOHNSON                                    CHANDRA K. HEIN
Marion County Public Defender Agency            Deputy Attorney General
Indianapolis, Indiana                           Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

VICTORIA ANDERSON,                              )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 49A02-1207-CR-603
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Rebekah Pierson-Treacy, Judge
                      The Honorable Shatrese Flowers, Commissioner
                            Cause No. 49F19-1203-CM-13956



                                      March 13, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          Victoria Anderson was convicted of one count of Criminal Mischief,1 a class B

misdemeanor. On appeal, she contends that her conviction should be reversed because

the alleged victim’s testimony at trial was incredibly dubious.

          We conclude that the doctrine of incredible dubiosity does not apply in this

instance because the victim’s testimony was neither inherently contradictory nor coerced,

and a law enforcement officer partially corroborated the victim’s testimony.

Accordingly, we affirm the judgment of the trial court.

                                                 FACTS

          On the morning of February 21, 2012, Melissa Thomas looked out her apartment

window and observed Anderson, her former co-worker, puncturing the tires of her

vehicle. Thomas ran outside to yell at Anderson, but she was not sure if Anderson heard

her. Thomas then called the police to report the incident.

          During a subsequent investigation, Thomas reported that Anderson had also

vandalized her vehicle earlier that month. According to Thomas, the earlier incident

consisted of Anderson pouring paint over the vehicle and puncturing all four of the

vehicle’s tires. Thomas claimed to have reported this incident to the police; however, she

said that no officers responded because they were all busy in downtown Indianapolis.2




1
    Ind. Code § 35-43-1-2.
2
    This alleged incident occurred during the weekend when Indianapolis hosted the Super Bowl.
                                                     2
       The State charged Anderson with two counts of criminal mischief as class B

misdemeanors, one count for each alleged incident. At a bench trial held on June 28,

2012, Thomas recounted her version of the incidents.

       Regarding the first incident, Thomas stated that she was inside her apartment on

February 4, 2012, when she observed Anderson near her vehicle. Thomas stated that she

then watched as Anderson “poured paint all over [Thomas’s] car . . . [and] flattened all

the tires.” Tr. p. 17. She recalled calling the police, who “said that they [were] going to

send somebody but they [were] so busy downtown that it would take a couple of hours.”

Id. at 19. However, no officers ever responded. Thomas then cleaned the paint from her

vehicle while it was still wet. Thomas reported that she “took pictures [of the paint on

her vehicle] but couldn’t no body [sic] see it.” Id. at 27.

       After this incident, Thomas reported that she “had started sleeping with [her]

window open . . . to see if [she] could hear [Anderson] comin’.” Id. at 20. On the

morning of the second incident, Thomas saw Anderson puncturing her vehicle’s tires

through her open window. Thomas ran outside to confront Anderson, who was leaving,

and Thomas called the police.

       Officer Shannon Harmon of the Indianapolis Metropolitan Police Department

testified that when he arrived at the scene, Thomas was “emotional . . . and stressed about

the incident.” Tr. p. 33. He recalled observing three flat tires on Thomas’s vehicle.

However, Officer Harmon did not recall Thomas reporting an earlier incident or seeing

paint on Thomas’s vehicle.

                                              3
       Anderson testified that she and Thomas “had a fling” while they were co-workers.

Id. at 40. Anderson claimed that she had ended the relationship in October 2011 when

her husband found out about it. Anderson further claimed that she was not involved in

the second incident because she “probably” would have been getting her children ready

for school. Id. at 43.

       Because of a discrepancy about the date of the first incident, the trial court

dismissed Count II. However, Anderson was found guilty as charged on Count I, which

pertained to the later incident. Anderson now appeals.

                            DISCUSSION AND DECISION

       Anderson’s sole contention on appeal is that her conviction should be reversed

under the doctrine of incredible dubiosity. More particularly, Anderson claims that

Thomas’s rendition of the facts was so “inherently improbable” that this Court should

find Anderson not guilty as a matter of law. Appellant’s Br. p. 1.

       Generally, we do not reweigh the evidence presented or judge witness credibility.

Reed v. State, 748 N.E.2d 381, 395 (Ind. 2001). Rather, we will affirm a conviction if

there is probative evidence or reasonable inferences supporting the judgment. Id.

       Notwithstanding these general principles, the incredible dubiosity doctrine

provides an extremely narrow exception. Tillman v. State, 642 N.E.2d 221, 223 (Ind.

1994). It applies only “in those rare cases where a sole witness presents inherently

contradictory testimony that is equivocal or the result of coercion and there is a complete

lack of circumstantial evidence of the appellant’s guilt.” Reed, 748 N.E.2d at 395-96.

                                            4
Conversely, the doctrine is inapplicable when testimony is corroborated by additional

witnesses or circumstantial evidence. Thompson v. State, 765 N.E.2d 1273, 1274 (Ind.

2002).

         In the present case, Thomas was unequivocal about her allegations, and there was

no evidence presented that Thomas’s testimony was coerced. Tr. p. 20-21. Moreover,

Thomas was not the State’s sole witness. By testifying that he responded to Thomas’s

complaint and observed three flat tires on her vehicle, Officer Harmon partially

corroborated Thomas’s allegations. Id. at 32-33. Accordingly, the doctrine of incredible

dubiosity is inapplicable here.

         The judgment of the trial court is affirmed.

RILEY, J., and BARNES, J., concur.




                                               5